Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 5, 2019.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The applicant discloses a method and system for controlling smart home appliances by voice. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach of fairly suggest in combinations with other limitations particularly, “receiving, by a first smart home appliance, voice information; acquiring a control command from the voice information; determining whether the control command is executable by the first smart home appliance; and in response to determining that the control command is not executable by the first smart home appliance, sending the control command to a second smart home appliance”.

		The prior art of record US Patent Application Publication of Wang et al. (US 2020/0294490) discloses, “acquiring speech information of a user; performing a recognition on the speech information to acquire a control command; determining a target home electrical appliance according to the control command, and transmitting the 
	US Patent of Helwani et al. (US 10,878,812) discloses, “based on voice command, a device selection component may determine which of the devices in the environment are capable of performing the requested action, if the device are not capable of executing the action, the device selection component may select another device” (col. 10, line 46-col. 11, line 15).
	US Patent Application Publication of Brown et al. (US 2020/0112454) discloses, “a vocal recording from a user may be captured in which a spoken command and multiple smart-home devices are indicated. One or more common functions that map to the multiple smart-home devices may be determined. A custom interface controller may be generated that controls the one or more common functions of each smart-home device of the multiple smart-home devices”.
	However, the prior art of the record fails to teach of fairly suggest in combinations with other limitations particularly, “receiving, by a first smart home appliance, voice information; acquiring a control command from the voice information; determining whether the control command is executable by the first smart home appliance; and in response to determining that the control command is not executable . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
January 15, 2022								

/ABUL K AZAD/Primary Examiner, Art Unit 2656